Opinion issued October 8, 2004






 










In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-04-01053-CV
__________
 
 
IN RE BRIAN JAMES BOYER, Relator
 
 

 
 
Original Proceeding on Petition for Writ of Mandamus

 

 
 
MEMORANDUM  OPINION
          Relator, Brian James Boyer, has filed a petition for a writ of mandamus
challenging an October 5, 2004 ruling by the Hon. Jim York, denying relator’s motion
to change the trial setting to a jury trial.
          We deny the petition for a writ of mandamus.
PER  CURIAM
Panel consists of Justices Jennings, Keyes, and Bland.